May 16, 2008


Ms. Patricia Medrano
Assistant City Attorney
1500 Marilla St., Ste. 7DN
Dallas, TX 75201
Mr. Mark A. Ticer
Law Office of Mark Ticer
3300 Oak Lawn Avenue, Suite 700
Dallas, TX 75219

RE:   Case Number:  07-0469
      Court of Appeals Number:  05-06-01652-CV
      Trial Court Number:  05-07283-B

Style:      CITY OF DALLAS
      v.
      KENNETH REED

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz          |
|   |Mr. Gary Fitzsimmons   |
|   |Ms. Doreen E. McGookey |
|   |Mr. Darrell G-M Noga   |
|   |Ms. Evelyn Waithira    |
|   |Njuguna                |
|   |Mr. Adam Warren Aston  |